Exhibit 10.1

RATIFICATION AND AMENDMENT AGREEMENT

This RATIFICATION AND AMENDMENT AGREEMENT (this “Ratification Agreement”), dated
as of December 15, 2011, is by and among Wells Fargo Bank, N.A., in its capacity
as agent (in such capacity, “Agent”) acting for and on behalf of the financial
institutions from time to time party to the Loan Agreement (as defined below) as
lenders (collectively with Agent, the “Lenders”), the Lenders, RoomStore Inc., a
Virginia corporation, as Debtor and Debtor-in-Possession (“Borrower” or
“Debtor”), and Mattress Discounters Group, LLC, a Virginia limited liability
company (“Guarantor”).

W I T N E S S E T H:

WHEREAS, Borrower has commenced a case under Chapter 11 of Title 11 of the
United States Code in the United States Bankruptcy Court for the Eastern
District of Virginia, and Borrower has retained possession of its assets and is
authorized under the Bankruptcy Code (as defined below) to continue the
operation of its businesses as a debtor-in-possession;

WHEREAS, prior to the commencement of the Chapter 11 Case (as defined below),
Agent and Lenders made loans and advances and provided other financial or credit
accommodations to Borrower secured by substantially all assets and properties of
Borrower as set forth in the Existing Loan Documents (as defined below);

WHEREAS, the Bankruptcy Court (as defined below) has entered a Financing Order
(defined below) pursuant to which Agent and Lenders may make post-petition loans
and advances, and provide other financial accommodations, to Borrower secured by
substantially all the assets and properties of Borrower as set forth in the
Financing Order and the Loan Documents (as defined below);

WHEREAS, the Financing Order provides that as a condition to the making of such
post-petition loans, advances and other financial accommodations, Borrower shall
execute and deliver this Ratification Agreement;

WHEREAS, in order to induce Agent and Lenders to make such post-petition loans
and advances to Borrower, and in consideration of the agreements and covenants
of Agent and Lenders contained in this Ratification Agreement, Guarantor has
agreed to guarantee the prompt payment and performance of all Liabilities and to
secure such guarantee by granting to Agent, for the benefit of itself and
Lenders, a security interest in and lien upon substantially all assets of
Guarantor as set forth in the Guarantor Documents (as defined below);

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Agent, Lenders,
Borrower and Guarantor mutually covenant, warrant and agree as follows:



--------------------------------------------------------------------------------

1. DEFINITIONS.

1.1 Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below and the Loan Agreement and the other
Loan Documents shall be deemed and are hereby amended to include, in addition
and not in limitation, each of the following definitions:

(a) “Bankruptcy Court” shall mean the United States Bankruptcy Court or the
United States District Court for the Eastern District of Virginia.

(b) “Chapter 11 Case” shall mean the Chapter 11 case of Borrower which is being
administered under the Bankruptcy Code and is pending in the Bankruptcy Court.

(c) “Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title
11 of the United States Code as enacted in 1978, as the same has heretofore been
or may hereafter be amended, recodified, modified or supplemented, together with
all rules, regulations and interpretations thereunder or related thereto.

(d) “Existing Defaults” shall mean collectively, (i) any Event of Default under
Section 10.6(e)(ii) of the Loan Agreement due to the occurrence prior to the
Petition Date of any event of default under any Lease, (ii) any Event of Default
under Section 10.6(e)(i) of the Loan Agreement due to the occurrence prior to
the Petition Date of a default under more than five (5) Leases of retail stores,
(iii) any Event of Default under Section 10.11 of the Loan Agreement due to any
failure of Borrower prior to the Petition Date to generally pay its debts as
they mature, (iv) any Event of Default arising under Section 10.10 or 10.11 of
the Loan Agreement solely as a result of the commencement of the Chapter 11 Case
and (v) any Event of Default existing as of the Petition Date under the Loan
Agreement.

(e) “Existing Loan Documents” shall mean the Loan Documents (as defined in the
Existing Loan Agreement), in each instance, as in effect immediately prior to
the Petition Date.

(f) “Existing Loan Agreement” shall mean the Loan and Security Agreement, dated
as of May 27, 2010, by and among Borrower, Agent and Lenders, as in effect
immediately prior to the Petition Date.

(g) “Financing Order” shall mean the Interim Financing Order and, as applicable,
the Permanent Financing Order.

(h) “Guarantor” shall mean Mattress Discounters Group, LLC, a Virginia limited
liability company, together with its successors and assigns.

(i) “Guarantor Documents” shall mean, collectively, (i) the Guarantee, dated on
or about the date of the Ratification Agreement, by Guarantor in favor of Agent
and Lenders with respect to all Liabilities of Borrower, and (ii) the General
Security Agreement, dated on or about the date of the Ratification Agreement, by
Guarantor in favor of Agent and Lenders, in each instance, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

2



--------------------------------------------------------------------------------

(j) “Interim Financing Order” shall mean an Order of the Bankruptcy Court, in
form and substance satisfactory to Agent, authorizing the granting of credit by
Agent and Lenders to Borrower on an emergency or interim basis pursuant to
Section 364 of the Bankruptcy Code in accordance with the terms of the
Ratification Agreement and the other Loan Documents.

(k) “MDG Collateral” shall mean the Collateral as such term is defined in the
Guarantor Documents.

(l) “Permanent Financing Order” shall mean an Order of the Bankruptcy Court, in
form and substance satisfactory to Agent, authorizing the granting of credit by
Agent and Lenders to Borrower on a permanent basis pursuant to Section 364 of
the Bankruptcy Code in accordance with the terms of the Ratification Agreement
and the other Loan Documents.

(m) “Petition Date” shall mean the date of the commencement of the Chapter 11
Case.

(n) “Post-Petition Collateral” shall mean, collectively, all now existing and
hereafter acquired real and personal property of Borrower’s estate, wherever
located, of any kind, nature or description, including any such property in
which a lien is granted to Agent and Lenders pursuant to the Loan Documents, the
Financing Order or any other order entered or issued by the Bankruptcy Court,
and shall include, without limitation:

(i) all of the Pre-Petition Collateral;

(ii) all Accounts;

(iii) all General Intangibles, including, without limitation, all intellectual
property;

(iv) all goods, including, without limitation, all Inventory and all Equipment;

(v) all Real Property and fixtures;

(vi) all Leaseholds;

(vii) all Chattel Paper, including, without limitation, all tangible and
electronic chattel paper;

(viii) all instruments, including, without limitation, all promissory notes;

(ix) all documents;

(x) all deposit accounts;

 

3



--------------------------------------------------------------------------------

(xi) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(xii) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including, without limitation, (A) rights and
remedies under or relating to guaranties, contracts of suretyship, letters of
credit and credit and other insurance related to the Collateral, (B) rights of
stoppage in transit, replevin, repossession, reclamation and other rights and
remedies of an unpaid vendor, lienor or secured party, (C) goods described in
invoices, documents, contracts or instruments with respect to, or otherwise
representing or evidencing, Receivables or other Collateral, including returned,
repossessed and reclaimed goods, and (D) deposits by and property of account
debtors or other persons securing the obligations of account debtors;

(xiii) all (A) investment property (including securities, whether certificated
or uncertificated, securities accounts, security entitlements, commodity
contracts or commodity accounts) and (B) monies, credit balances, deposits and
other property of Borrower now or hereafter held or received by or in transit to
Agent, any Lender or their respective Affiliates or at any other depository or
other institution from or for the account of Borrower, whether for safekeeping,
pledge, custody, transmission, collection or otherwise;

(xiv) all commercial tort claims;

(xv) all claims, rights, interests, assets and properties (recovered by or on
behalf of Borrower or any trustee of Borrower (whether in the Chapter 11 Case or
any subsequent case to which the Chapter 11 Case is converted), including,
without limitation, all property recovered as a result of transfers or
obligations avoided or actions maintained or taken pursuant to Sections 544,
545, 547, 548, 549, 550, 551 and 553 of the Bankruptcy Code;

(xvi) all books, records, and information relating to the Collateral and/or to
the operation of the Borrower’s business, and all rights of access to such
books, records, and information, and all property in which such books, records,
and information are stored, recorded, and maintained; and

(xvii) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

Notwithstanding the foregoing, the “Post-Petition Collateral” shall not include
the real property located at 1008 Highway 501, Myrtle Beach, South Carolina.

(o) “Post-Petition Liabilities” shall mean all Liabilities (as defined in the
Existing Loan Agreement) arising on or after the Petition Date, and whether
arising on or after the conversion or dismissal of the Chapter 11 Case, or
before, during and after the confirmation of any plan of reorganization in the
Chapter 11 Case, and whether arising under or related to this Ratification
Agreement, the Loan Agreement, the other Loan Documents, a Financing Order, by
operation of law or otherwise, and whether incurred by Borrower as principal,
surety, endorser, guarantor or otherwise and including, without limitation, all
principal, interest, financing charges, letter of credit fees, unused line fees,
servicing fees, line increase fees, debtor-in-possession facility fees, early
termination fees, other fees, commissions, costs, expenses and attorneys’,
accountants’ and consultants’ fees and expenses incurred in connection with any
of the foregoing.

 

4



--------------------------------------------------------------------------------

(p) “Pre-Petition Collateral” shall mean, collectively, (i) all “Collateral” as
such term is defined in the Existing Loan Agreement as in effect immediately
prior to the Petition Date and (ii) all other security for the Pre-Petition
Liabilities as provided in the Existing Loan Agreement and the other Existing
Loan Documents immediately prior to the Petition Date.

(q) “Pre-Petition Liabilities” shall mean all Liabilities (as such term is
defined in the Existing Loan Agreement) arising at any time before the Petition
Date, whether incurred by Borrower as principal, surety, endorser, guarantor or
otherwise and including, without limitation, all principal, interest, financing
charges, letter of credit fees, unused line fees, servicing fees, line increase
fees, early termination fees, other fees, commissions, costs, expenses and
attorneys’, accountants’ and consultants’ fees and expenses incurred in
connection with any of the foregoing.

(r) “Ratification Agreement” shall mean this Ratification and Amendment
Agreement by and among Borrower, Guarantor, Agent and Lenders, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

(s) “Special Availability” shall mean $2,250,000; provided, that, (i) the
Special Availability shall be reduced by $100,000 per week, commencing
January 2, 2012 and on the Monday of each of the next eleven (11) weeks
thereafter, with the final such reduction under this clause (i) on Monday
March 19, 2012 and (ii) from and after March 26, 2012, the Special Availability
shall be $1,000,000.

1.2 Amendments to Definitions.

(a) Budget. The definition of “Budget” in the Loan Agreement is hereby deleted
in its entirety and the following substituted therefor:

“Budget” shall mean the initial budget annexed as Exhibit A to the Ratification
Agreement, together with any subsequent or amended budget(s) thereto delivered
to Agent and Lenders, in form and substance satisfactory to Agent, in accordance
with the terms and conditions of the Ratification Agreement.

(b) Test Period. The definition of “Test Period” in the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

“Test Period” shall mean each one week period covered by the Budget.

 

5



--------------------------------------------------------------------------------

(c) Base Margin. The definition of “Base Margin” in the Loan Agreement is hereby
amended to delete the reference to “Two Percent (2.0%)” and substitute “Three
Percent (3.0%)” therefor.

(d) Borrowing Base. The definition of “Borrowing Base” in the Loan Agreement is
hereby amended by deleting the period at the end of subsection (d) of such
definition and replacing it with the following:

“; plus (e) an amount equal to the Special Availability, minus, without
duplication, any Reserves maintained by Agent with respect to the MDG
Collateral.”

(e) Credit Card Advance Rate. The definition of “Credit Card Advance Rate” in
the Loan Agreement is hereby amended to delete the reference to “eighty-five
(85%) percent” and substitute “ninety (90%) percent” therefor.

(f) Material Budget Deviation. The definition of “Material Budget Deviation” in
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

“Material Budget Deviation” shall mean, with respect to any Test Period, if
(i) the actual aggregate cash disbursements of Borrower during such Test Period
exceed one hundred ten (110%) percent of the projected aggregate cash
disbursements during such Test Period as reflected in the Budget, (ii) the
actual aggregate cash receipts of Borrowers during such Test Period are less
than ninety (90%) percent of the projected aggregate cash receipts during such
Test Period as reflected in the Budget or (iii) the actual aggregate value
(calculated at the lower of Cost or market) of the Eligible Inventory received
by Borrower during such Test Period is less than ninety (90%) percent of the
value (calculated at the lower of Cost or market) of the Eligible Inventory
projected to be received by Borrower during such Test Period as reflected in the
Budget.”

(g) Collateral. All references to the term “Collateral” in the Loan Agreement or
the other Loan Documents, or any other term referring to the security for the
Pre-Petition Liabilities, shall be deemed, and each such reference is hereby
amended to mean, collectively, the Pre-Petition Collateral, the Post-Petition
Collateral and the MDG Collateral.

(h) Loan Documents. All references to the term “Loan Documents” in the Loan
Agreement or the other Loan Documents shall be deemed, and each such reference
is hereby amended, to include, in addition and not in limitation, this
Ratification Agreement, the Guarantor Documents, the Financing Order and all of
the Existing Loan Documents, as ratified, assumed and adopted by Borrower
pursuant to the terms hereof, as each of the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

(i) Loan Agreement. All references to the term “Loan Agreement” in the Loan
Agreement or the other Loan Documents shall be deemed, and each such reference
is hereby amended, to mean the Existing Loan Agreement, as amended by this
Ratification Agreement and as ratified, assumed and adopted by Borrower pursuant
to the terms hereof, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

6



--------------------------------------------------------------------------------

(j) Liabilities. All references to the term “Liabilities” in the Loan Agreement,
this Ratification Agreement or the other Loan Documents shall be deemed, and
each such reference is hereby amended, to mean both the Pre-Petition Liabilities
and the Post-Petition Liabilities.

1.3 Interpretation.

(a) For purposes of this Ratification Agreement, unless otherwise defined or
amended herein, including, but not limited to, those terms used or defined in
the recitals hereto, all terms used herein shall have the respective meanings
assigned to such terms in the Loan Agreement.

(b) All references to any term in the singular shall include the plural and all
references to any term in the plural shall include the singular unless the
context of such usage requires otherwise.

(c) All terms not specifically defined herein which are defined in the Uniform
Commercial Code, as in effect in the State of New York as of the date hereof,
shall have the meaning set forth therein, except that the term “Lien” or “lien”
shall have the meaning set forth in § 101(37) of the Bankruptcy Code.

2. ACKNOWLEDGMENT.

2.1 Pre-Petition Liabilities. Each of Borrower and Guarantor hereby
acknowledges, confirms and agrees that, as of December 12,2011, Borrower is
indebted to Agent and Lenders in respect of all Pre-Petition Liabilities in the
aggregate principal amount of not less than $5,697,765.65, consisting of
(a) Revolving Credit Loans made pursuant to the Existing Loan Documents in the
aggregate principal amount of not less than $4,252,765.65, together with
interest accrued and accruing thereon, and (b) L/Cs in an undrawn stated amount
of not less than $1,445,000.00, together with interest accrued and accruing
thereon, and all costs, expenses, fees (including attorneys’ fees and legal
expenses) and (c) other charges now or hereafter owed by Borrower to Agent and
Lenders, all of which are unconditionally owing by Borrower to Agent and
Lenders, without offset, defense or counterclaim of any kind, nature and
description whatsoever.

2.2 Acknowledgment of Security Interests. Each of Borrower and Guarantor hereby
acknowledges, confirms and agrees that Agent, for the benefit of itself and the
Lenders and Bank Product Providers, has and shall continue to have valid,
enforceable and perfected first priority and senior security interests in and
liens upon all Pre-Petition Collateral heretofore granted to Agent, for the
benefit of itself and Lenders and Bank Product Providers, pursuant to the
Existing Loan Documents as in effect immediately prior to the Petition Date to
secure all of the Liabilities. Each of Borrower and Guarantor hereby
acknowledges, confirms and agrees that, subject to entry of the Interim
Financing Order, Agent, for the benefit of itself and the Bank Product
Providers, has and shall continue to have valid and enforceable first priority
and senior security interests in and liens upon all Post-Petition Collateral
granted to Agent, for the benefit of itself and the Lenders and Bank Product
Providers, under the Financing Order or hereunder or under any of the other Loan
Documents or otherwise granted to or held by Agent, for the benefit of itself
and Lenders and Bank Product Providers, in each case, subject only to liens or
encumbrances expressly permitted by the Loan Agreement and any other liens or
encumbrances expressly permitted by the Financing Order that may have priority
over the liens in favor of Agent, Lenders and Bank Product Providers.

 

7



--------------------------------------------------------------------------------

2.3 Binding Effect of Documents. Borrower hereby acknowledges, confirms and
agrees that: (a) each of the Existing Loan Documents to which it is a party was
duly executed and delivered to Agent and Lenders by Borrower and each is in full
force and effect as of the date hereof, (b) the agreements and obligations of
Borrower contained in the Existing Loan Documents constitute the legal, valid
and binding obligations of Borrower enforceable against it in accordance with
the terms thereof, and Borrower has no valid defense, offset or counterclaim to
the enforcement of such obligations, and (c) Agent and Lenders are and shall be
entitled to all of the rights, remedies and benefits provided for in the Loan
Documents and the Financing Order.

3. EXISTING DEFAULTS.

3.1 Acknowledgement of Existing Defaults. Each of Borrower and Guarantor hereby
acknowledges, confirms and agrees that (a) each Existing Default has occurred
and is continuing, (b) each Existing Default constitutes an Event of Default
under the Loan Documents and (c) in the absence of this Agreement, the
occurrence of the Existing Defaults would entitle Agent and Lenders to, subject
to the Bankruptcy Code and other applicable law, exercise their rights and
remedies under the Loan Documents, applicable law and otherwise, including,
without limitation, their right to declare all Liabilities to be immediately due
and payable.

3.2 Forbearance. In reliance upon the representations, warranties and covenants
of Borrower and Guarantor contained in this Agreement, and as an inducement for
and in consideration of Guarantor executing and delivering the Guarantor
Documents, Agent and Lenders shall, subject to the terms and conditions of this
Agreement, forbear until the Termination Date from exercising their rights and
remedies under the Loan Documents or applicable law due to the occurrence of any
Existing Defaults, including, among other things, (i) such rights and remedies
with respect to Borrower’s equity interests in Guarantor, (ii) the right to
increase the rate of interest pursuant to Section 2.11 (e), (iii) the right to
terminate any Dollar Commitments, the obligations of each Lender to make
Revolving Credit Loans, the obligation of the SwingLine Lender to make SwingLine
Loans or the right of the Borrower to obtain L/Cs, and (iv) the right to refuse,
pursuant to Section 2.4(b), to honor a borrowing request.

3.3 Effect of Termination Date. Upon the Termination Date, all Liabilities shall
be immediately due and payable and the agreement of Agent and Lenders to forbear
with respect to the Existing Defaults shall automatically and without further
action terminate and be of no force and effect. The effect of such termination
will be to permit Agent and Lenders to, subject to the terms of the Financing
Order, exercise all of their rights and remedies under the Loan Documents, the
Financing Order, applicable law or otherwise with respect to the Existing
Defaults or any other Event of Default which shall exist or shall have occurred
and be continuing at such time.

 

8



--------------------------------------------------------------------------------

3.4 No Waiver. Agent and Lenders have not waived, are not by this Agreement
waiving and have no intention of waiving the Existing Defaults, or any other
Event of Default that has occurred as of the date hereof, that may be continuing
as of the date hereof or that may occur after the date hereof, whether the same
or similar to the Existing Defaults. Subject to Section 3.2 above, Agent and
Lenders reserve the right to exercise any or all of their rights and remedies
under the Loan Documents, the Financing Order or otherwise as a result of any
Event of Default that may be continuing on the date hereof or that may occur
after the date hereof. Agent and Lenders have not waived any of such rights or
remedies and nothing in this Agreement, or any delay on their part in exercising
any such rights or remedies, should be construed as a waiver of any such rights
or remedies.

4. ADOPTION AND RATIFICATION

Borrower hereby (a) ratifies, assumes, adopts and agrees to be bound by all of
the Existing Loan Documents to which it is a party and (b) agrees to pay all of
the Pre-Petition Liabilities in accordance with the terms of such Existing Loan
Documents, as amended by this Ratification Agreement, and in accordance with the
Financing Order. All of the Existing Loan Documents are hereby incorporated
herein by reference and hereby are and shall be deemed adopted and assumed in
full by Borrower, as Debtor and Debtor-in-Possession, and considered as
agreements between Borrower, on the one hand, and Agent and Lenders, on the
other hand.

5. GRANT OF SECURITY INTEREST.

As collateral security for the prompt performance, observance and payment in
full of all of the Liabilities (including the Pre-Petition Liabilities and the
Post-Petition Liabilities), Borrower, as Debtor and Debtor-in-Possession, hereby
grants, pledges and assigns to Agent, for the benefit of itself and the Lenders
and Bank Product Providers, and also confirms, reaffirms and restates the prior
grant to Agent, Lenders and Bank Product Providers of, continuing security
interests in and liens upon, and rights of setoff against, all of the
Collateral. Notwithstanding the foregoing or anything to the contrary in the
Loan Documents, the Collateral shall not include the real property located at
1008 Highway 501, Myrtle Beach, South Carolina.

Agent agrees to discuss in good faith with Borrower any proposal that Borrower
may submit to Agent with respect to (i) an amendment to the Loan Agreement
providing Borrower additional Availability under the Borrowing Base on account
of Borrower’s pledged equity interest in Creative Distribution Services, LLC
(“CDS”), (ii) a secured credit facility for CDS, or (iii) Agent releasing its
lien and pledge upon the shares of CDS in consideration for the equity of CDS
being sold and the proceeds of the sale being paid to Borrower to be used as
working capital.

 

9



--------------------------------------------------------------------------------

6. ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS.

In addition to the continuing representations, warranties and covenants
heretofore and hereafter made by Borrower and Guarantor to Agent and Lenders,
whether pursuant to the Loan Documents or otherwise, and not in limitation
thereof, each of Borrower and Guarantor hereby represents, warrants and
covenants to Agent and Lenders the following (which shall survive the execution
and delivery of this Ratification Agreement), the truth and accuracy of which,
or compliance with, to the extent such compliance does not violate the terms and
provisions of the Bankruptcy Code, shall be a continuing condition of the making
of Revolving Credit Loans by Agent and Lenders:

6.1 Financing Order. The Interim Financing Order (and, following the expiration
of the Interim Financing Period defined therein, the Permanent Financing Order)
has been duly entered, is valid, subsisting and continuing and has not been
vacated, modified, reversed on appeal, or vacated or modified by any order of
the Bankruptcy Court (other than as consented to by Agent) and is not subject to
any pending appeal or stay.

6.2 Use of Proceeds. All Revolving Credit Loans and L/Cs provided by Agent or
any Lender to Borrower pursuant to the Financing Orders, the Loan Agreement or
otherwise, shall be used by Borrower for general operating and working capital
purposes in the ordinary course of business of Borrower and in accordance with
the Budget pursuant to this Ratification Agreement. Unless authorized by the
Bankruptcy Court and approved by Agent in writing, no portion of any
administrative expense claim or other claim relating to the Chapter 11 Case
shall be paid with the proceeds of such Revolving Credit Loans or L/Cs provided
by Agent and Lenders to Borrower, other than those administrative expense claims
and other claims relating to the Chapter 11 Case directly attributable to the
operation of the business of Borrower in the ordinary course of such business in
accordance with the Loan Documents. The payment of allowed fees and expenses of
retained professionals entitled to compensation from the Debtor’s estate
pursuant to an order of the Bankruptcy Court shall not require the approval or
consent of Agent; provided, that, (i) payment of such any such allowed fees and
expenses from the Collateral or the proceeds of any Revolving Credit Loans or
L/Cs shall be subject to the Budget, the Financing Order and the Loan Documents
and (ii) other than with respect to the Carve-Out (as defined in the Financing
Order) as and to the extent provided in the Financing Order, Agent and Lenders
shall have no obligation to pay, or to ensure that Borrower has the Availability
to pay, any such allowed fees and expenses.

6.3 Borrowing Base Certificate. Notwithstanding anything to the contrary in the
Loan Documents, Borrower shall deliver to Agent, on a daily basis, an updated
Borrowing Base Certificate.

6.4 Budget.

(a) Borrower has prepared and delivered to Agent and Lenders an initial thirteen
(13) week Budget. The initial Budget has been thoroughly reviewed by the
Borrower and its management, approved by the Consultant (as defined below), and
sets forth for the periods covered thereby: (i) projected weekly operating cash
receipts, (ii) projected weekly operating cash disbursements, and
(iii) projected aggregate weekly value (calculated at the lower of Cost or
market) of Eligible Inventory (collectively, the “Projected Information”). The
Borrower represents that the Budget is achievable in accordance with the terms
of the Loan Documents and the Financing Order and will allow the Borrower to
operate at all times during the Chapter 11 Case without the accrual of unpaid
administrative expenses.

 

10



--------------------------------------------------------------------------------

(b) In addition to the initial Budget, by no later than 5:00 p.m. (Eastern time)
on the Tuesday of each week, Borrower shall furnish to Agent and Lenders, in
form and substance satisfactory to Agent, (i) a report that sets forth for the
immediately preceding week a comparison of the actual cash receipts, cash
disbursements and value of Eligible Inventory to the Projected Information for
such weekly periods set forth in the Budget on a cumulative, weekly roll-forward
basis, together with a certification from the chief financial officer of the
Borrower that no Material Budget Deviation has occurred and (ii) a subsequent
thirteen (13) week Budget, which subsequent Budget(s) shall be approved by the
Consultant (as defined below).

(c) Each of Borrower and Guarantor hereby confirms, acknowledges and agrees that
(i) the occurrence of any Material Budget Deviation shall constitute an
additional Event of Default under the Loan Documents, (ii) any failure of
Borrower to deliver any reports with respect to the Budget as required above
shall constitute an additional Event of Default under the Loan Documents, and
(iii) Agent and Lenders are relying upon the Borrower’s delivery of, and
compliance with, the Budget in determining to enter into this Ratification
Agreement.

6.5 Consultant. Borrower shall continue to retain, on terms and conditions
reasonably acceptable to Agent and at the sole cost and expense of Borrower, FTI
Consulting, Inc. or such other business consultant as is reasonably acceptable
to Agent (the “Consultant”) to, among other things, advise Borrower in
connection with the management and operation of its business. Borrower hereby
agrees to (a) deliver to Agent, or cause to be delivered to Agent, copies of all
budgets, records, projections, financial information, reports and other
information prepared, produced and/or delivered by or to the Consultant with
respect to the Collateral or the financial condition, business or operation of
Borrower and (b) cause the Consultant to consult with Agent on a regular basis
as requested by Agent.

6.6 Sale Milestones—Initial Sale.

(a) Bid Packages. On or before December 16,2011, the Borrower shall (i) file
with the Bankruptcy Court a motion, in form and substance reasonably
satisfactory to Agent, seeking authority to sell the inventory in certain retail
store locations (the “Closing Stores”) on terms and conditions reasonably
acceptable to Agent (the “GOB Sales”) and (b) simultaneously distribute bid
packages to nationally recognized retail inventory liquidation firms with
respect to the inventory in the Closing Stores. Such bid packages shall require
the submission, not later than December 21,2011, of bids to conduct the GOB
Sales.

(b) Discussion of Bids. Borrower shall discuss all bids received with Agent and,
in consultation with Agent, Borrower may select a “stalking horse” bidder prior
to the auction with respect to the GOB Sales.

(c) Auction. Not later than January 4,2012, Borrower shall auction the right to
conduct the GOB Sales to the highest and best bidder (the “Liquidator”).

(d) GOB Sale Order. Not later than January 5, 2012, Borrower shall obtain the
entry of an Order of the Bankruptcy Court, in form and substance reasonably
satisfactory to Agent, approving the Liquidator and authorizing the consummation
of the GOB Sales on terms and conditions acceptable to Agent, including that all
GOB Sales be in cash and contain no financing contingencies (the “GOB Sale
Order”).

 

11



--------------------------------------------------------------------------------

(e) GOB Sales. Not later than January 6,2012, Borrower shall commence all GOB
Sales in accordance with the GOB Sale Order and otherwise on terms and
conditions acceptable to Agent.

(f) Extension of Lease Rejection Period. Not later than January 20, 2012,
Borrower shall obtain from the Bankruptcy Court an Order, in form and substance
reasonably satisfactory to Agent, extending the time period for Borrower to
assume or reject Borrower’s unexpired leases of nonresidential real estate from
the initial 120 day time period (the “120 Day Period”) to not less than 210 days
(the “210 Day Period”) pursuant to Section 365(d)(4) of the Bankruptcy Code.

6.7 Reorganization/Emergence Process. In the event that Borrower has not, on or
before the close of business on April I, 2012, repaid in full in cash all
Liabilities or filed with the Bankruptcy Court a plan of liquidation or
reorganization in form and substance reasonably satisfactory to Agent, Borrower
shall:

(a) If Borrower obtains a further extension of the 210 Day Period for each of
its unexpired leases of nonresidential real estate, the deadlines set forth
below shall be extended automatically by the duration of such extension.

(b) Sale Motion. Not later than April 2, 2012, Borrower shall file with the
Bankruptcy Court a motion, in form and substance satisfactory to Agent, seeking
approval, on terms and conditions acceptable to Agent, of (i) an auction, and
subsequent assignment and assumption, of the Leases for each of Borrower’s store
locations, (ii) for an auction sale of the Fixtures located at such store
locations and (iii) for the sale by the liquidator, as described below, of the
remaining assets and properties (other than Leases and Fixtures but including
Inventory and intellectual property) of Borrower (the “Other Assets”).

(c) Bid Package. Simultaneously with the filing of such motion, Borrower shall
distribute bid packages to nationally recognized retail inventory liquidation
firms with respect to the Other Assets. Such bid packages shall require the
submission, not later than April 6, 2012, of bids to conduct the sales of the
Other Assets.

(d) Discussion of Bids. Borrower shall discuss all bids received with Agent and,
in consultation with Agent, Borrower may select a “stalking horse” bidder prior
to the auction with respect to the Other Assets.

(e) Auction. Not later than April 9, 2012, Borrower shall auction the right to
conduct the sales of the Other Assets to the highest and best bidder (the
“Second Liquidator”).

(f) Other Asset Sale Order. Not later than April 10, 2012, Borrower shall obtain
the entry of an Order of the Bankruptcy Court, in form and substance
satisfactory to Agent, approving the Second Liquidator with respect to the Other
Assets and authorizing the sale of the Other Assets on terms and conditions
acceptable to Agent (the “Other Asset Sale Order”).

 

12



--------------------------------------------------------------------------------

(g) Sale of Other Assets. Not later than April 12, 2012, Borrower shall commence
the sale of the Other Assets in accordance with the Other Asset Sale Order and
otherwise on terms and conditions acceptable to Agent.

(h) Auction Order. Not later than April 16, 2012, Borrower shall obtain the
entry of an Order of the Bankruptcy Court, in form and substance satisfactory to
Agent, authorizing Borrower to conduct an auction sale, on terms and conditions
acceptable to Agent, with respect to the Leases and Fixtures (the “Auction
Order”).

(i) Auction. Not later than April 27, 2012, Borrower shall hold an auction for
the sale of the Leases and Fixtures to the highest and best bidder in accordance
with the Auction Order.

(j) Lease/Fixture Sale Order. Not later than April 30, 2012, Borrower shall
obtain the entry of an Order of the Bankruptcy Court, in form and substance
satisfactory to Agent, approving the results of the auction, authorizing the
sale of the Fixtures, and assignment and assumption of the Leases, to the
highest and best bidder (the “Lease and Fixture Sale Order”).

(k) Sale of Leases and Fixtures. Not later May 10, 2012, Borrower shall
consummate the sale of the Fixtures, and assignment and assumption of the
Leases, in accordance with the terms of the Lease and Fixture Sale Order and
otherwise on terms and conditions acceptable to Agent.

6.8 Cash Management.

(a) Continuation of Existing Arrangements. Borrower shall continue to maintain,
at its expense, deposit accounts with Wells Fargo Bank, National Association and
the other banks satisfactory to Agent into which Borrower shall promptly either
cause all amounts on deposit in the Store Accounts of Borrower to be sent as
provided in Section 7.4 of the Loan Agreement or shall itself deposit or cause
to be deposited all proceeds of Collateral, including all proceeds from sales of
Inventory, all amounts payable to Borrower from Credit Card Issuers and Credit
Card Processors and all other proceeds of Collateral.

(b) Control Agreements. At any time a Default or an Event of Default shall exist
or have occurred and be continuing, promptly upon Agent’s request, Borrower
shall deliver, or cause to be delivered, to Agent a Control Agreement duly
authorized, executed and delivered by Borrower and such banks where a Store
Account is maintained as Agent shall specify. Without limiting any other rights
or remedies of Agent or Lenders, Agent may, at its option, instruct the
depository banks at which the Blocked Accounts are maintained to transfer all
available funds received or deposited into the Blocked Accounts to the
Concentration Account at any time.

(c) Ratification. To the extent Agent deems it necessary in its reasonable
discretion and upon Agent’s request, Borrower shall promptly provide Agent with
evidence, in form and substance satisfactory to Agent, that any Control
Agreements and Blocked Accounts have been ratified and amended by the parties
thereto, or their respective successors in interest, in form and substance
satisfactory to Agent, to reflect the commencement of the Chapter 11 Case, that
Borrower, as Debtor and Debtor-in-Possession, is the successor in interest to
Borrower, that the Liabilities include both the Pre-Petition Liabilities and the
Post-Petition Liabilities and that the Collateral includes both the Pre-Petition
Collateral and the Post-Petition Collateral.

 

13



--------------------------------------------------------------------------------

6.9 Bankruptcy Reporting. Borrower shall provide Agent with copies of all
financial reports, schedules and other materials and information at any time
furnished by or on behalf of Borrower to the Bankruptcy Court, or the United
States Trustee or to any creditors’ committee appointed in the Chapter 11 Case,
in each instance, concurrently with the delivery thereof to the Bankruptcy
Court, United States Trustee or creditors’ committee, as applicable.

6.10 Guarantor Reporting. In addition to all financial reports required to be
delivered by Borrower under the Loan Documents, Guarantor shall deliver to
Agent, within twenty (20) days after the end of each fiscal month, monthly
financial statements, all in a form reasonably acceptable to Agent and fairly
presenting the financial position and the results of the operations of Guarantor
as of the end of and through such fiscal month, certified as such by the chief
financial officer or a member, manager, or other officer or representative of
Guarantor.

7. AMENDMENTS.

7.1 Minimum Availability. Section 5.12 of the Loan Agreement is hereby deleted
in its entirety and the following substituted therefor:

“5.12 The Borrower shall not permit Excess Availability at any time to be less
than the amount (stated in Dollars) equal to $1,000,000. The Agent may determine
the Borrower’s compliance with such covenant based upon financial reports and
statements provided by the Borrower to the Agent (whether or not such financial
reports and statements are required to be furnished pursuant to this Agreement)
as well as by reference to interim financial and collateral information provided
to, or developed by, the Agent.”

7.2 Reserves. Agent shall be permitted to establish and maintain, in addition to
and not in limitation of all other Reserves, (a) the Carve-Out Reserve provided
for in Section 2.4 of the Financing Order, (b) Reserves to reflect the value of
Inventory at leased locations with respect to which the lease therefor has not
been assumed at least forty-five (45) days prior to the expiration of the
applicable period to assume or reject the leases at such locations or as to
which there has been filed a landlord’s motion to compel the assumption or
rejection of the lease, (c) Reserves to reflect the amount of any senior liens
or claims in or against the Collateral that, in Agent’s reasonable
determination, have priority over the liens and claims of Agent and Lenders,
(d) Reserves to reflect the amount of priority or administrative expense claims
that, in Agent’s reasonable determination, require payment during the Chapter 11
Case, (e) Reserves with respect to the MDG Collateral and (f) Availability
Reserves to reflect Bank Products; provided, that, (i) if Agent so elects, Agent
may choose to no longer maintain an Availability Reserve with respect to Bank
Products and instead require Borrower to prefund in full all amounts that may be
payable in respect of such Bank Products requested by Borrower from time to

 

14



--------------------------------------------------------------------------------

time as a condition precedent to Agent making such services available to
Borrower and (ii) the amount of the Reserve established in respect of the
Carve-Out (as defined in the Financing Order) shall be equal to $75,000 on the
Petition Date and shall increase weekly to $500,000, as follows:

 

Date    Carve-Out Reserve

December 12, 2011

   $75,000

December 19, 2011

   $150,000

December 26, 2011

   $225,000

January 2, 2011

   $300,000

January 9, 2011

   $375,000

January 16, 2011

   $450,000

January 23, 2011 and after

   $500,000

7.3 LIBOR Loans. Notwithstanding anything to the contrary in the Loan Documents,
all outstanding Revolving Credit Loans, and any future Revolving Credit Loans,
shall constitute Base Margin Loans. Borrower shall not request, and Agent and
Lenders shall have no obligation to provide, any LIBOR Loans.

7.4 Letter of Credit Fees. Sections 2.18(b)(i) and (ii) of the Loan Agreement
are hereby deleted in their entirety and replaced with the following:

“(i) For each standby L/C: Three (3.0%) percent per annum, of the Stated Amount
of such standby L/C, payable quarterly in arrears, on the first day of each
month.

(ii) For each documentary L/C: Two and One-Half (2.5%) percent per annum of the
weighted average of the Stated Amount of such documentary L/C outstanding at any
time during the period since the then most recent payment of such fee, payable
quarterly in arrears, on the first day of each month, and on the End Date.”

7.5 Appraisals and Audits. Notwithstanding anything to the contrary contained in
the Loan Documents, Agent shall have the right to (a) obtain such number of
appraisals of the Inventory and Real Property of Borrower and Guarantor as Agent
reasonably determines is necessary or appropriate and (b) conduct such number of
commercial finance audits of the books and records of Borrower and Guarantor as
Agent reasonably determines is necessary or appropriate, in each instance, at
the cost and expense of Borrower.

7.6 Limits and Sublimits. Notwithstanding anything to the contrary in the Loan
Documents, all limits and sublimits set forth in the Loan Agreement, and any
formula or other provision to which a limit or sublimit may apply, shall be
determined on an aggregate basis considering together both the Pre-Petition
Liabilities and the Post-Petition Liabilities.

7.7 Payments. Notwithstanding anything to the contrary in the Loan Documents,
Agent may, in its discretion, apply any such payments or proceeds first to the
Pre-Petition Liabilities until such Pre-Petition Liabilities are paid and
satisfied in full.

 

15



--------------------------------------------------------------------------------

7.8 Sale of Assets, Consolidation, Merger, Disabilities, Etc. Notwithstanding
anything to the contrary contained in the Loan Documents, Borrower shall not
directly or indirectly sell, transfer, lease, encumber, return or otherwise
dispose of any portion of the Collateral, or any other assets of Borrower,
including, without limitation, assume, reject or assign any leasehold interest
or enter into any agreement to return Inventory to vendor, whether pursuant to
section 546 of the Bankruptcy Code or otherwise, without the prior written
consent of Agent (and no such consent shall be implied, from any other action,
inaction or acquiescence by Agent or any Lender), except for (i) sales of
Borrower’s Inventory and (ii) returns of damaged, defective, or otherwise
unsalable inventory, each in the ordinary course of its business.

7.9 Additional Events of Default. The occurrence or existence of anyone or more
of the following events shall constitute an additional “Event of Default” under
the Loan Documents:

(a) any failure of Borrower or Guarantor to comply with the terms and conditions
of the Ratification Agreement, or any breach by Borrower or Guarantor of any
representation or warranty made by such Borrower or Guarantor in the
Ratification Agreement;

(b) any failure of Borrower to repay in full, in cash, all Liabilities on or
before the Termination Date;

(c) the occurrence of any condition or event which permits Agent or Lenders to
exercise any of the remedies set forth in the Financing Order, including,
without limitation, any “Event of Default” (as defined in the Financing Order);

(d) the termination or non-renewal of the Loan Documents as provided for in the
Financing Order;

(e) any Borrower or Guarantor suspends or discontinues or is enjoined by any
court or governmental agency from continuing to conduct all or any material part
of its business, or a trustee, receiver or custodian is appointed for any
Borrower or Guarantor, or any of their respective properties;

(f) any act, condition or event occurring after the Petition Date that has or
would reasonably be expected to cause a Material Adverse Change or have a
Material Adverse Effect upon the assets of Borrower or Guarantor, or the
Collateral or the rights and remedies of Agent and Lenders under the Loan
Documents or the Financing Order;

(g) conversion of the Chapter 11 Case to a Chapter 7 case under the Bankruptcy
Code;

(h) dismissal of the Chapter 11 Case or any subsequent Chapter 7 case either
voluntarily or involuntarily;

(i) the grant of a lien on or other interest in any property of any Borrower or
Guarantor, other than a lien or encumbrance permitted by the Financing Order or
expressly permitted by the Loan Agreement, which is superior to or ranks in
parity with Agent’s and Lenders’ security interest in or lien upon the
Collateral;

 

16



--------------------------------------------------------------------------------

(j) the grant of an administrative expense claim in the Chapter 11 Case, other
than such administrative expense claim permitted by the Financing Order or the
Ratification Agreement, which is superior to or ranks in parity with Agent’s and
Lenders’ Superpriority Claim (as defined in the Financing Order);

(k) the Financing Order shall be modified, reversed, revoked, remanded, stayed,
rescinded, vacated or amended on appeal or by the Bankruptcy Court without the
prior written consent of Agent (and no such consent shall be implied from any
other authorization or acquiescence by Agent or any Lender);

(1) the appointment of a trustee pursuant to Sections 1104(a)(l) or 1104(a)(2)
of the Bankruptcy Code;

(m) the appointment of an examiner with special powers pursuant to Section 11
04(a) of the Bankruptcy Code;

(n) the filing of a plan of reorganization or liquidation by or on behalf of
Borrower in the Chapter 11 Case, to which Agent has not consented in writing,
which does not provide for payment in full in cash of all Liabilities on the
effective date thereof in accordance with the terms and conditions contained in
the Loan Documents; and

(o) the confirmation of any plan of reorganization or liquidation in the Chapter
11 Case, to which Agent has not consented to in writing, which does not provide
for payment in full in cash of all Liabilities on the effective date thereof in
accordance with the terms and conditions of the Loan Documents.

7.10 Termination Date. The definition of “Termination Date” in the Loan
Agreement is hereby deleted in its entirety and the following substituted
therefor:

“Termination Date” shall mean the earliest to occur of (a) December 31, 2012;
(b) the date set as the Termination Date in a notice by the Agent to Borrower on
account of the occurrence of any Event of Default (other than the Existing
Defaults); (c) the effective date of a plan of reorganization or liquidation of
Borrower in the Chapter 11 Case; (d) the last termination date set forth in the
Interim Financing Order, unless the Permanent Financing Order has been entered
prior to such date, and in such event, then the last termination date set forth
in the Permanent Financing Order; (e) the scheduled Maturity Date and
(f) payment in full in cash of all Liabilities, and cash collateralization of
all contingent and continuing Liabilities in accordance with the Ratification
Agreement, after notice by Borrower to Agent of Borrower’s intent to terminate
this Agreement.”

 

17



--------------------------------------------------------------------------------

7.11 Repayment in Full.

(a) If, upon repayment of the Liabilities and termination of the Financing
agreements, any L/Cs remain outstanding, the Borrower shall deposit in an
account with the Agent, in the name of the Agent and for the benefit of the
applicable Lenders (such account, the “Cash Collateral Account”), an amount in
cash equal to 105% of the aggregate undrawn Stated Amount of the outstanding
L/Cs as of such date plus the amount of any fees and expenses payable under the
Loan Agreement with respect to such L/Cs through the end of the latest
expiration date of such L/Cs and any accrued and unpaid interest thereon (the
“L/C Exposure”). Such deposit shall be held by the Agent as collateral for the
payment and performance of the Liabilities with respect to such L/Cs, all of
which shall survive such termination. The Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such Cash
Collateral Account. Other than any interest earned on the investment of such
deposit, which investments shall be in direct short term obligations of, or
short term obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America, such deposit shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the Cash Collateral Account. Moneys in such Cash Collateral
Account shall be applied by the Agent to reimburse the Issuer for L/C
disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held as cash collateral for the satisfaction of the
Liabilities of Borrower for the L/C Exposure at such time. Within three Business
Days following the expiration of all outstanding L/Cs and the payment of all L/C
Exposure, any amount remaining on deposit in the Cash Collateral Account shall
be returned to the Borrower (or transferred to such Person as the Borrower
directs).

(b) In connection with any repayment of all Liabilities, including on the
Termination Date, Borrower shall (i) repay in full all Liabilities, including
principal, interest, fees (subject to any reduction of the Additional Closing
Fee as set forth below) and expenses (including reasonable legal fees and
expenses), (ii) remit to Agent cash collateral for outstanding L/Cs in the
amount and manner described above, (iii) to the extent Borrower seeks to
continue its “P Card” program with Agent, Borrower shall remit to Agent
additional cash collateral in the amount of 100% of the P Card limit, and
(iv) remit to Agent additional cash collateral in the amount of $50,000 as
collateral security for all other continuing and contingent Liabilities,
including, without limitation, the obligation of Borrower to indemnify and
reimburse Agent for all fees, costs and expenses (including reasonable legal
fees and expenses) incurred in the event any official committee of unsecured
creditors appointed in the Chapter 11 Case or other party in interest contests,
challenges or disputes the liens, claims or security interests of Agent and
Lenders, or otherwise asserts a claim or cause of action against Agent and
Lenders relative to the Chapter 11 Case, the Loan Documents or the financing
arrangements among Agent, Lenders and Borrower. The cash collateral to be
remitted to Agent pursuant to the foregoing clause (iv) shall be held by Agent
until the later of (x) expiration of the period in which to assert an Objection
(as defined in the Financing Order) in accordance with the Financing Order or
(y) ninety (90) days from the date of the payoff.

8. DIP FACILITY FEE.

Borrower shall pay to Agent, for the account of Lenders, a debtor-in-possession
financing facility fee, which fee is fully earned as of and payable as follows:

8.1 $150,000 on the date of this Agreement;

8.2 $130,000 on December 31, 2011 (the “Additional Closing Fee”), provided,
however, that if the Borrower’s Obligations are repaid in full and the Loan
Documents terminated, in each instance on terms and conditions reasonably
satisfactory to Agent, on or before December 31, 2011, no Additional Closing Fee
shall be earned or payable.

 

18



--------------------------------------------------------------------------------

9. RELEASE.

9.1 Release of Pre-Petition Claims.

(a) Upon the earlier of (i) the entry of the Permanent Financing Order and
(ii) the entry of an Order extending the term of the Interim Financing Order
beyond thirty (30) calendar days after the date of the Interim Financing Order,
in consideration of the agreements of Agent and Lenders contained herein and the
making of any Revolving Credit Loans by Agent and Lenders, the Borrower,
pursuant to the Loan Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, on behalf of itself
and its respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent, each Lender, each Bank Product Provider and their respective
successors and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys, employees
and other representatives (Agent, each Lender, each Bank Product Provider and
all such other parties being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Pre-Petition Released Claim” and
collectively, “Pre-Petition Released Claims”) of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, that Borrower or
Guarantor or any of their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any nature, cause or
thing whatsoever which arises at any time on or prior to the day and date of
this Agreement for or on account of, or in relation to, or in any way in
connection with the Loan Agreement, as amended and supplemented through the date
hereof, and the other Loan Documents.

(b) Upon the earlier of (i) the entry of the Permanent Financing Order and
(ii) the entry of an Order extending the term of the Interim Financing Order
beyond thirty (30) calendar days after the date of the Interim Financing Order,
each of Borrower and Guarantor, on behalf of itself and its successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Pre-Petition Released Claim released, remised and discharged by the
Borrower and Guarantor pursuant to this Ratification Agreement. If Borrower or
Guarantor violates the foregoing covenant, Borrower agrees to pay, in addition
to such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

 

19



--------------------------------------------------------------------------------

9.2 Termination Agreement. Upon (a) the receipt by Agent, on behalf of itself
and the other Lenders, of payment in full of all Liabilities in cash or other
immediately available funds, plus cash collateral or other collateral security
acceptable to Agent to secure any Liabilities that survive or continue beyond
the termination of the Loan Documents consistent with the provisions of section
7.11 hereof, and (b) the termination of the Loan Documents (the “Payment Date”),
in consideration of the agreements of Agent and Lenders contained herein and the
making of any Revolving Credit Loans by Agent and Lenders, Borrower and
Guarantor each hereby covenant and agree to execute and deliver in favor of
Agent and Lenders a valid and binding termination and release agreement (the
“Termination Agreement”), in form and substance reasonably satisfactory to
Agent, provided that any releases of the Releasees set forth in the Termination
Agreement shall apply only to claims or causes of action for or on account of,
or in relation to, or in any way in connection with the Loan Agreement, as
amended and supplemented through the date hereof, and the other Loan Documents.
If any Borrower or Guarantor violates such covenant, Borrower and Guarantor
agree that the breaching Borrower or Guarantor shall pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation. Upon occurrence of the Payment Date and execution of the Termination
Agreement by Borrower and Guarantor, Agent shall promptly execute and file or
record, as applicable, all UCC termination statements, lien releases, and other
instruments necessary to release all security interests in, liens on, and
pledges of any assets of Borrower and Guarantor, including but not limited to
the Pre-Petition Collateral, the Post-Petition Collateral, and the MDG
Collateral.

9.3 Releases Generally.

(a) Each Borrower and Guarantor understands, acknowledges and agrees that the
releases set forth above may be pleaded as a full and complete defense and may
be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such releases.

(b) Each Borrower and Guarantor agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final and unconditional nature of the
releases set forth in Section 9.1 hereof and, when made, Section 9.2 hereof.

10. CONDITIONS PRECEDENT.

The effectiveness of this Ratification Agreement, and Agent’s and Lenders’
obligation to extend to Borrower further Revolving Credit Loans, advances or
other financial accommodations hereunder, shall be subject to satisfaction, as
determined by Agent, of the following conditions precedent (which, with respect
to further Revolving Credit Loans and other financial accommodations, shall be
continuing conditions precedent):

10.1 the receipt by Agent of an original (or electronic copy) of this
Ratification Agreement, duly authorized, executed and delivered by Borrower,
Guarantor and Lenders;

10.2 the receipt by Agent of the Guarantor Documents, duly authorized, executed
and delivered by Guarantor;

10.3 the Bankruptcy Court shall have entered the Financing Order on terms and
conditions acceptable to Agent;

10.4 Borrower and Guarantor shall furnish to Agent and Lenders all financial
information, projections, budgets, business plans, cash flows and such other
information as Agent and Lenders shall reasonably request from time to time;

 

20



--------------------------------------------------------------------------------

10.5 no trustee, examiner or receiver or the like shall have been appointed or
designated with respect to any Borrower or Guarantor, as Debtor and
Debtor-in-Possession, or its respective business, properties and assets and no
motion or proceeding shall be pending seeking such relief;

10.6 satisfactory review by counsel for Agent of legal issues attendant to the
post-petition financing transactions contemplated hereunder;

10.7 other than the voluntary commencement of the Chapter 11 Case, no material
impairment of the priority of Agent’s and Lenders’ security interests in the
Collateral shall have occurred from the date of the latest field examinations of
Agent and Lenders to the Petition Date; and

10.8 no Event of Default (other than an Existing Default) shall have occurred or
be existing under any of the Loan Documents.

11. MISCELLANEOUS.

11.1 Amendments and Waivers. Neither this Ratification Agreement nor any other
instrument or document referred to herein or therein may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought.

11.2 Further Assurances. Each Borrower and Guarantor shall, at its expense, at
any time or times duly execute and deliver, or shall use its best efforts to
cause to be duly executed and delivered, such further agreements, instruments
and documents, including, without limitation, additional security agreements,
collateral assignments, UCC financing statements or amendments or continuations
thereof, landlord’s or mortgagee’s waivers of liens and consents to the exercise
by Agent and Lenders of all the rights and remedies hereunder, under any of the
other Loan Documents, any Financing Order or applicable law with respect to the
Collateral, and do or use its best efforts to cause to be done such further acts
as may be reasonably necessary or proper in Agent’s opinion to evidence,
perfect, maintain and enforce the security interests of Agent and Lenders, and
the priority thereof, in the Collateral and to otherwise effectuate the
provisions or purposes of this Ratification Agreement, any of the other Loan
Documents or the Financing Order.

11.3 Headings. The headings used herein are for convenience only and do not
constitute matters to be considered in interpreting this Ratification Agreement.

11.4 Counterparts. This Ratification Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Ratification Agreement by electronic mail (PDF),
telefacsimile or other method of electronic transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Ratification Agreement. In making proof of this Ratification Agreement, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties thereto.

 

21



--------------------------------------------------------------------------------

11.5 Additional Events of Default. The parties hereto acknowledge, confirm and
agree that the failure of any Borrower or Guarantor to comply with any of the
covenants, conditions and agreements contained herein or in any other agreement,
document or instrument at any time executed by such Borrower or Guarantor in
connection herewith shall constitute an Event of Default under the Loan
Documents.

11.6 Costs and Expenses. In addition to all other fees and expenses payable by
the Borrower or Guarantor to Agent and Lenders under the Loan Documents, the
Borrower shall reimburse Agent and Lenders for all costs and expenses, including
reasonable legal fees and expenses, incurred by Agent or any Lender in the
structuring, negotiation, arrangement or preparation of this Ratification
Agreement, the Guarantor Documents, the Financing Order, the Loan Documents and
the agreements, documents and/or instruments to be executed in connection
herewith or contemplated hereby. Agent shall provide Borrower, the Office of the
United States Trustee, and any statutory committee appointed in the Chapter 11
Case with copies of invoices for all such fees and expenses, redacted as
necessary to remove any attorney-client privileged information. Borrower,
Guarantor, the Office of the United States Trustee, and any statutory committee
appointed in the Chapter 11 Case shall have the right to object to reimbursement
by the Debtor of any such fees and expenses within seven (7) days of receipt of
such invoices therefor. Any such fees and expenses not objected to within such
seven (7) day period shall be added to the Post-Petition Liabilities and shall
be payable in accordance with the terms of the Loan Documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Ratification Agreement
to be duly executed as of the day and year first above written.

 

AGENT     BORROWER WELLS FARGO BANK, N.A.    

ROOMSTORE, INC.

as Debtor and Debtor-in Possession

By:         By:     Title:         Title:     LENDERS    

GUARANTOR

Effective only from and after the date hereof

WELLS FARGO BANK, N.A.     MATTRESS DISCOUNTERS GROUP, LLC By:         By:   /s/
Raymond T. Bojanowski Title:         Title:   MANAGER - CEO       By:          
Title:           By:           Title:    

Signature page to Ratification Agreement



--------------------------------------------------------------------------------

IN WlTNESS WHEREOF, the parties hereto have caused this Ratification Agreement
to be duly executed as of the day and year first above written.

 

AGENT     BORROWER WELLS FARGO BANK, N.A.    

ROOMSTORE, INC.

as Debtor and Debtor-in Possession

By:   /s/ Connie Liu     By:     Title:   Vice President     Title:     LENDERS
   

GUARANTOR

Effective only from and after the date hereof

WELLS FARGO BANK, N.A.     MATTRESS DISCOUNTERS GROUP, LLC By:   /s/ Connie Liu
    By:     Title:   Vice President     Title:           By:           Title:  
        By:           Title:    

Signature page to Ratification Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Ratification Agreement
to be duly executed as of the day and year first above written.

 

AGENT     BORROWER WELLS FARGO BANK, N.A.    

ROOMSTORE, INC.

as Debtor and Debtor-in Possession

By:         By:   /s/ Steve Giordano Title:         Title:   CEO LENDERS    

GUARANTOR

Effective only from and after the date hereof

WELLS FARGO BANK, N.A.     MATTRESS DISCOUNTERS GROUP, LLC By:         By:    
Title:         Title:           By:   /s/ Steven Gidumal       Title:   Manager
      By:   /s/ Brian Bertonneau       Title:   Manager

Signature page to Ratification Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Ratification Agreement
to be duly executed as of the day and year first above written.

 

AGENT     BORROWER WELLS FARGO BANK, N.A.    

ROOMSTORE, INC.

as Debtor and Debtor-in Possession

By:         By:     Title:         Title:     LENDERS    

GUARANTOR

Effective only from and after the date hereof

WELLS FARGO BANK, N.A.     MATTRESS DISCOUNTERS GROUP, LLC By:         By:  

/s/ Raymond J. Bojanowski

Title:         Title:  

Manager - CEO

      By:           Title:           By:           Title:    

Signature page to Ratification Agreement



--------------------------------------------------------------------------------

EXHIBIT A

[Budget]



--------------------------------------------------------------------------------

RoomStore

Weekly DIP Cash Flow

($ in 000’s)

       CH 11              December     January     February     March    
Subtotal   Week Ending    Week 1
Forecast
18-Dec     Week 2
Forecast
25-Dec     Week 3
Forecast
1-Jan     Week 4
Forecast
8-Jan     Week 5
Forecast
15-Jan     Week 6
Forecast
22-Jan     Week 7
Forecast
29-Jan     Week 8
Forecast
5-Feb     Week 9
Forecast
12-Feb     Week 10
Forecast
19-Feb     Week 11
Forecast
26-Feb     Week 12
Forecast
4-Mar     Week 13
Forecast
11-Mar     Forecast
13 Wks  

I. Cash Flows

                            

Operating Receipts

                            

Sales Receipt

     1,587        1,872        2,387        3,688        3,090        3,208     
  2,457        2,835        2,368        3,044        4,414        3,393       
3,016        37,358   

Sale of Closing Store Inventory

     —          —          —          2,312        —          —          257   
    —          —          —          —          —          —          2,569   
  

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal

     1,587        1,872        2,387        6,000        3,090        3,208     
  2,714        2,835        2,368        3,044        4,414        3,393       
3,016        39,927   

Operating Disbursements

                            

Merchandise

     1,000        1,000        1,250        1,000        1,250        1,250     
  1,250        750        750        1,250        1,250        1,350       
1,350        14,700   

Non Merchandise

     846        846        760        674        674        674        674     
  560        560        560        560        560        560        8,508   

Rent

     1,000        427        —          1,247        —          —          —  
       588        500        —          —          588        600        5,050
  

Payroll

     1,205        —          1,068        —          884        —          884
       —          884        —          884        —          884        6,693
  

Health Insurance Funding

     158        158        —          158        158        158        —       
  158        158        158        158        —          100        1,524   

Advertising

     200        —          200        200        200        200        200     
  —          250        250        200        —          200        2,100   

Sales Tax

     —          776        —          —          —          527        200     
  —          —          —          758        —          —          2,261   

Reserve for Chase Payments

     33        27        79        58        —          —          —         
—          —          —          —          —          —          197      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal

     4,443        3,234        3,357        3,336        3,166        2,809     
  3,208        2,056        3,202        2,218        3,810        2,498       
3,694        41,032      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Operating Cash Flow

     (2,855 )      (1,363 )      (970 )      2,667        (76 )      399       
(494 )      779        (834 )      826        604        895        (678 )     
(1,105 ) 

Non-Operating Receipts

     —          250        325        —          200        —          —       
  —          —          250        —          —          —          1,025      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Receipts

     1,587        2,122        2,712        6,000        3,290        3,208     
  2,714        2,835        2,368        3,294        4,414        3,393       
3,016        40,952   

Bankruptcy Expenditures

                            

Bankruptcy Payments

                            

Professional Fees

     —          —          —          200        —          —          —       
  200        —          —          —          200        —          600   

Freight and Insurance

     225        200        —          —          —          —          —       
  —          —          —          —          —          —          425   

Utility Deposits

     —          —          100        100        —          100        —       
  —          —          —          —          —          —          300   

Severance

     —          —          —          —          —          250        —       
  —          —          —          —          —          —          250      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal

     225        200        100        300        —          350        —       
  200        —          —          —          200        —          1,575   

Financing Expenses

     150        —          172        —          —          —          —       
  36        —          —          —          34        —          393      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Bankruptcy Disbursements

     375        200        272        300        —          350        —       
  236        —          —          —          234        —          1,968      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Disbursements

     4,818        3,434        3,629        3,636        3,166        3,159     
  3,208        2,292        3,202        2,218        3,810        2,732       
3,694        43,000      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Cash Flow

     (3,230 )      (1,313 )      (917 )      2,364        124        49       
(494 )      543        (834 )      1,076        604        661        (678 )   
  (2,048 )    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

II. Loan Balance

                            

Beginning Revolver

     —          7,591        8,904        9,821        7,457        7,334       
7,285        7,779        7,236        8,070        6,995        6,391       
5,730        —     

Draw/(Paydown)

     7,591        1,313        917        (2,364 )      (124 )      (49 )     
494        (543 )      834        (1,076 )      (604 )      (661 )      678     
  —        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending Revolver

     7,591        8,904        9,821        7,457        7,334        7,285     
  7,779        7,236        8,070        6,995        6,391        5,730       
6,409        6,409      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

III. Borrowing Base

                            

Borrowing Base (less Reserves)

     13,023        12,736        12,802        10,731        10,900       
10,977        11,265        11,589        11,583        11,761        11,658   
    11,325        11,233        11,233   

less: Documentary L/Cs

     (1,445 )      (1,445 )      (1,445 )      (1,445 )      (1,445 )     
(1,445 )      (1,445 )      (1,445 )      (1,445 )      (1,445 )      (1,445 ) 
    (1,445 )      (1,445 )      (1,445 ) 

less: Minimum Availability

     (1,000 )      (1,000 )      (1,000 )      (1,000 )      (1,000 )     
(1,000 )      (1,000 )      (1,000 )      (1,000 )      (1,000 )      (1,000 ) 
    (1,000 )      (1,000 )      (1,000 )    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Borrowing Base

     10,578        10,291        10,357        8,286        8,455        8,532
       8,821        9,144        9,138        9,316        9,213        8,790   
    8,788        8,788   

Loan Balance

     7,591        8,904        9,821        7,457        7,334        7,285     
  7,779        7,236        8,070        6,995        6,391        5,730       
6,409        6,409      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Bank Availability

     2,987        1,387        536        828        1,121        1,247       
1,042        1,908        1,068        2,321        2,822        3,060       
2,380        2,380      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 